Citation Nr: 1626792	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right arm condition, to include as secondary to the Veteran's service-connected cervical spine disability.

2.  Entitlement to service connection for left arm condition, to include as secondary to the Veteran's service-connected cervical spine disability.

3.  Entitlement to service connection for headaches, to include as secondary to the Veteran's service-connected cervical spine disability.

4.  Entitlement to a rating in excess of 40 percent for cervical spondylosis status post C3-4, C4-5, and C7-T1 anterior cervical discectomy and fusion ("cervical spine disability"), following a temporary total evaluation because of treatment for a service-connected condition requiring convalescence (to include consideration of whether separate rating may be assigned for any additional disability effected by the service-connected cervical disability).



REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD


A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated November 2009 and August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The November 2009 rating decision denied service connection for headaches, a right arm condition, and a left arm condition.  The August 2014 rating decision assigned a temporary rating of 100 percent for surgical treatment and a 40 percent evaluation from July 1, 2014.  A September 2014 rating decision extended the temporary 100 percent evaluation and assigned a 40 percent evaluation from August 1, 2014.  The Veteran has appealed the service connection denials and the assignment of the 40 percent rating.  

The Board notes that the Veteran's increased rating claim has not been certified, but appeal of that issue was perfected in October 2015 correspondence that constitutes a Substantive Appeal.  See 38 C.F.R. § 20.202 (2015) ("A Substantive Appeal consists of a properly completed VA Form 9, 'Appeal to Board of Veterans' Appeals,' or correspondence containing the necessary information.")  The issue of the Veteran's cervical spine disability rating is intertwined with the Veteran's claims for service connection.  As such, the issue of the proper rating for the Veteran's cervical spine disability is before the Board.

While the Veteran's June 2016 appellate brief does not address the increased rating claim, and additional evidence has been received since the RO's last adjudication of the issues before the Board, there is no prejudice to the Veteran in proceeding.  As will be discussed below in more detail, the claims for service connection for a bilateral arm condition are dismissed as moot because the Veteran has already been granted service connection for such a condition in the December 1994 rating decision.  The remainder of the claims are remanded for further evidentiary development.

The issues of service connection for lower back, hips, bilateral legs, and dry mouth have been raised by the record in May 2015 and March 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The Veteran's claims for service connection for headaches and for an increased rating for cervical spine disability are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran was granted service connection for neck pain with history of prolapsed disc and recurrence of radicular pain in a December 1994 rating decision, and now seeks service connection for radicular pain in the left and right arms.


CONCLUSION OF LAW

The appeal as to entitlement to service connection for left and right arm conditions is dismissed as moot.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 1994 rating decision, service connection was granted for neck pain with history of prolapsed disc and recurrence of radicular pain.  In October 2009, the Veteran filed a claim for service connection for bilateral arm pain.  It appears the Veteran's claim is based upon radicular symptoms and therefore included in the original grant of service connection for cervical spine disability.  As the Veteran has already been granted service connection for the claimed condition, the Veteran's claims for service connection for left and right arm condition are moot.  Accordingly, the Veteran's claims for service connection for left and right arm condition are dismissed.  See 38 U.S.C.A. § 7105.


ORDER

Entitlement to service connection for right arm condition is dismissed.

Entitlement to service connection for left arm condition is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for headaches and for an increased rating for his cervical spine disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for headaches, as related to service or to his service-connected cervical spine disability.  The Veteran has sought service connection for headaches in the past, and the RO treated the headaches as part and parcel of the Veteran's cervical spine disability.  See May 1998 Veteran's Statement (Veteran reported headaches) and September 1998 Rating Decision (evaluating cervical spine disability rating); see also August 2003 Examination (Veteran reported headaches) and October 2004 Rating Decision (evaluating cervical spine disability rating); see also July 2008 Veteran's Statement (Veteran reported headaches) and October 2008 Supplemental Statement of the Case (evaluating cervical spine disability rating).  When the Veteran filed an October 2009 claim for service connection for headaches, the RO adjudicated the claim as separate from the cervical spine disability.  Accordingly, on remand, the RO should determine whether the Veteran's headache claim is included in the Veteran's service-connected cervical spine disability.  If it is included, the RO should provide a rating for the Veteran's headaches.  If it is not included, the RO should evaluate whether the Veteran is separately entitled to service connection for headaches as related to service or as related to the Veteran's service-connected cervical spine disability.  

The Veteran also contends that he is entitled to more than a 40 percent evaluation for his cervical spine disability following his temporary 100 percent evaluation.  The Veteran last underwent examination in relation to his cervical spine disability in November 2008.  Examination revealed evidence of radiating pain on movement, but the neurological examination was normal.  However, the examiner's invoice noted that the report was incomplete.  See December 2008 Invoice.  The Board notes that the Veteran's updated treatment records show findings of cervical radiculopathy.  See, e.g., May 2015 VA Treatment Record; June 2014 Walter Reed Treatment Record; March 2014 Private Treatment Record; July 2009 VA Treatment Record.  In light of the noted deficiencies in the November 2008 examination and the passage of time, the Board finds that a new examination is necessary.  The AOJ should obtain a new VA examination regarding the current nature and severity of the Veteran's cervical spine disability, and whether separate rating may be assigned for any additional disability caused by the service connected cervical spine disability).

While this matter is on remand, the AOJ should obtain any additional, relevant treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to his claims.  The letter should request that he complete a release for all identified records. 

3.  If the Veteran responds to the letter sent pursuant to paragraph 2, undertake reasonable efforts to obtain all relevant records identified by the Veteran, if not already associated with the claims file.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.

4.  Determine whether the Veteran's headache claim is encompassed within his cervical spine disability, and then rate or readjudicate the claim, as appropriate.

5.  After obtaining all outstanding records, arrange for a VA examination to address the current nature and severity of the Veteran's cervical spine disability.  The claims file and a copy of this Remand must be made available to the examiner.  All necessary tests should be conducted.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  Additionally, the examiner must comment on any functional limitations associated with the Veteran's cervical spine disability. 

The examiner should specifically indicate whether the Veteran's cervical spine disability results in any neurologic impairment, to include radiculopathy, bowel impairment, or bladder impairment and, if so, the severity of such impairment. 

The examiner should also indicate whether the Veteran's cervical spine disability results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such. 

In offering any opinion, the examiner should consider all pertinent medical and lay evidence, including the May 2015 VA treatment record noting radiculopathy; the June 2014 Walter Reed treatment record noting radiculopathy; the March 2014 private treatment record noting radiculopathy; and the Veteran's statements that he currently experiences pain in his arms, shoulders, lower back, hips, and legs, has tingling and numbness and weakness, has atrophy in his left arm and chest, and experiences headaches.  Each additional disability found as caused by or a part of the cervical spine disability must be identified and discussed in detail as to its etiology and the severity.  

The complete rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


